RESOLUTION OF THE TOWNSHIP OF JACKSON
JACKSON, NEW JERSEY
an a" W"
RESOLUTION NUMBER: sass-17 DATE OF ADOPTION: /<-:»J “/4 ‘" / /
TITLE: AUTHORIZING RATIFYING INTERIM SETTLEMENT AND STAND STILL
AGREEMENTS IN CONNECTION WITH PENDING LITIGATION AND PROVIDING
MUNICIPAL CONSENT FOR RESIDENTS SEEKING UTILITY COMPANY PERMISSION .
FOR SPACE ON UTILITY POLES
Council Member Xgé_éff_iZéé presents the following resolution.
Seconded by fK/X/VIMX 1
/ lof2
WHEREAS, cases entitled Aeudath Israel of America and WR Property, LLC v. Township of
Jackson 3:17ecv—03226-MAS—DEA and Oros Bais Yaakov High School v. Jackson Township and Jackson
Townshi Zonin Board of Ad'ustment OCN—L-PW-298 1-14 have _led a lawsuit against the Towuship of
Jackson alleging that certain Township ordinances violate the Religious Land Use and Institutionalized
Persons Act, a federal law that prohibits the use of zoning laWs that substantially burden the exercise of




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-73 Filed 09/06/19 Page 1 of 2 PageID: 1401
religious assemblies; and
WHEREAS, during a mediation session advised by the Court in the Agudath Israel case, an
interim settlement agreement was negotiated which would temporarily suspend the litigation currently
pending before the US. District Court to permit the Township to consult with the plaintiffs and any
applicable experts to consider amendment to zoning to provide for the reasonable development of schools
and boarding schools in the Township; and
WHEREAS, the Township Council believes that the Settlement Agreement represents the best
opportunity for the Township to resolve the claims against it and the Zoning Board of Adjustment and
prevent the further expenditure of exorbitant amounts of legal fees; and
WHEREAS, the Township Council hereby authorizes the execution of a Standstill Agreement
with Special Counsel appointed in this, Marshall, Dennehey, Warner, Coleman & Goggin, to cease all
discovery and motion practice during the initial 90— day period contemplated in the Agreement; and
MANN MARIE EDEN, R. M. C.
r - 1'“ w ,5? - '
DATED. kg A.) 7, {[7 TOWNSHIP CLERK
RECORD OF VOTE COUNCIL COUNCIL
VICE PRES. PRESIDENT
TOWNSHIP Barry Scott Robert Ann Kenneth
COUNCIL Calogero Martin Nixon Updegrave Bressi
YES v” .V/ V/ /
NO kf_
ABSTAIN
ABSENT
I, Ann Marie Ii'! en, Municipal Cgrk of the Township of Jackson in the County of Ocean, he eb.
(32%, _tmiaabgie' 1,. t 2017
’ , ' , [Wt/2am a”
w_/‘jf (”7% _/ /'i//(/{
WHEREAS, the Township Council hereby authorizes the execution of the Settlement
Memorandum, attached hereto; and
. NOW, THEREFORE, BE IT RESOLVED by the Mayor and Township Council of the
Township of Jackson, County of Ocean, State of New Jersey, as follows:
1. That the Towuship Council hereby rati_es execution of the Settiement Memorandum,
attached hereto and dated November 28, 2017.
2. That the Township Council further authorizes the execution of a litigation Standstill
Agreement, in a form acceptable to the Township Attorney, by Marshall, Dennehey,
Warner, Coleman & Goggin as assigned counsel for the Township.
3. That permission and authority are hereby granted for the placement of eruvirnflechis on
poles erected by utilities that have the lawful right to maintain the poles within the public
right-of—way in the Township of Jackson provided the utility company consents to such
placement and there is compliance with all applicable Federal, State and Local laws
regarding safety requirements related to the use of the public right—of—way.
4. That the Township Clerk provide a certi_ed copy of this resolution to the Township
Attorney and assigned counsel, Marshall, Dennehey, Warner, Coleman & Goggin for




                                                                                                Case 3:17-cv-03226-MAS-DEA Document 55-73 Filed 09/06/19 Page 2 of 2 PageID: 1402
distribution to plaintiffs’ counsel, the Zoning Board Attorney and the mediator.
20f2
